DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Acknowledgement is made of Applicant’s claim for priority to provisional application no. 62/968,012filed 30 January 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 August 2022 has been considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Species C (Figures 5A-8) in the reply filed on 01 August 2022 is acknowledged.  The traversal is on the grounds that the Office has not provided evidence that each species has a mutually exclusive characteristic. This is not found persuasive because the figures identified with each grouping are considered evidence defining the mutually exclusive characteristics. For example, Species A (Figures 1-3) shows an embodiment of the dumbbell that has three round weights having two braces each, Species B (Figure 4) shows an embodiment of the dumbbell without much associated structure, but with four weights, and Species C (Figures 5A-8) shows an embodiment of the dumbbell with three weights having only one brace each, wherein the weights are not round, but are curved, and the handle has an opening for use with the stand of Figure 8.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9, 13-14, and 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species A and B, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 01 August 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
“a plurality of sets of at least one second brace extending from the first end of the at least one first brace” of claim 8
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 6 objected to because of the following informalities:
Claim 6, line 2, “on one” should read --on one end--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 10-12, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 8 recites the limitation “a plurality of sets of at least one second brace extending from the first end of the at least one first brace” in lines 6-7. The specification does not properly describe this limitation and the figures do not show this limitation. The disclosure discusses and shows the braces extending from the handle, not from the first brace.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wheler (US 2014/0066269).
Regarding claim 1, Wheler teaches an improved dumbbell (inertial dumbbell 10), comprising:
a) a handle (handle 20);
b) a plurality of braces (collars and sleeves 32, 36) extending from one end of the handle (Figs. 1, 2 show two braces extending from each end of the handle 20); and
c) a weight (weight 34) extending from each of the plurality of braces (Figs. 1, 2).

    PNG
    media_image1.png
    335
    429
    media_image1.png
    Greyscale


Regarding claim 2, Wheler teaches the improved dumbbell as set forth in claim 1, wherein each of the weights comprises a curved or arc configuration (Fig. 1 shows the weights 34 having a circular shape and thus having a curved configuration.).

Regarding claim 6, Wheler teaches the improved dumbbell as set forth in claim 1, wherein the handle comprises an opening disposed on one thereof (Fig. 8 shows dial 38 going through the end of the handle through an opening.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Wheler (US 2014/0066269) as applied to claim 1 above, and further in view of Rudan (WO 2018/014132, a copy of which has been provided with this Office Action.).
Regarding claim 3, Wheler teaches the improved dumbbell as set forth in claim 1.
Wheler does not explicitly teach wherein the handle comprises a grip disposed at least partially thereon or therearound.
However, in a similar field of endeavor, Rudan teaches a dumbbell (dumbbell 38) having a handle (handle 40), wherein the handle comprises a grip (wrap 37) disposed at least partially thereon or therearound (Fig. 13. Para. [0192]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the dumbbell of Wheler with the wrap of Rudan. One of ordinary skill in the art would have been motivated to make this modification in order to “cause a person to hold the body in proper alignment and use additional muscles in their hands and forearms to maintain balance, stability and control of the dumbbell … during the exercise, thus, enhancing the effects of the physical exercise,” as suggested by Rudan (Para. [0192]).

Regarding claim 4, the combination of Wheler and Rudan as discussed with regards to claim 3 above teaches the improved dumbbell as set forth in claim 3, wherein the grip comprises an elastomeric material (Rudan: Para. [0192]: “can be comprised of elastomeric or other durable material.”).

    PNG
    media_image2.png
    253
    263
    media_image2.png
    Greyscale


Regarding claim 5, the combination of Wheler and Rudan as discussed with regards to claim 3 above teaches the improved dumbbell as set forth in claim 1, wherein the handle comprises a proprioceptive wrap (warp 36) disposed at least partially therearound (Rudan: Fig. 13. Para. [0192]).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to disclose all of the structural and functional limitations of the claimed invention, further in view of the weight stand required by claim 7.

The closest prior art of record includes Wheler (US 2014/0066269).
Regarding claim 7, Wheler teaches the improved dumbbell as set forth in claim 6.
Wheler does not teach further comprising a weight stand having at least one peg extending therefrom, wherein the at least one peg is configured to fit within the opening so as to place or store the improved dumbbell on the at least one peg.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784